COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NO. 02-16-00138-CR


BOBBY JOE CASTRO                                                  APPELLANT

                                      V.

THE STATE OF TEXAS                                                      STATE


                                   ----------

          FROM THE 90TH DISTRICT COURT OF YOUNG COUNTY
                      TRIAL COURT NO. 10099

                                   ----------

                       MEMORANDUM OPINION1

                                   ----------

      Appellant Bobby Joe Castro appeals from a judgment adjudicating him

guilty of assault causing bodily injury to a family or household member two or

more times within twelve months, enhanced by a prior felony conviction. See

Tex. Penal Code Ann. § 12.42(a) (West Supp. 2016), § 25.11(a) (West 2011).

Castro’s court-appointed appellate counsel has filed a motion to withdraw and a


      1
      See Tex. R. App. P. 47.4.
brief in support of that motion. Counsel avers that in his professional opinion, the

appeal is frivolous. Counsel’s brief and motion meet the requirements of Anders

v. California by presenting a professional evaluation of the record and

demonstrating why there are no arguable grounds for relief. See 386 U.S. 738,

87 S. Ct. 1396 (1967). In compliance with Kelly v. State, counsel notified Castro

of his motion to withdraw, provided him a copy of the motion and brief, informed

him of his right to file a pro se response, informed him of his right to seek

discretionary review should this court hold the appeal is frivolous, and took

concrete measures to facilitate Castro’s review of the appellate record. See 436
S.W.3d 313, 319 (Tex. Crim. App. 2014). This court informed Castro that he may

file a pro se brief, but he did not do so. The State did not submit a brief.

      Once an appellant’s court-appointed attorney files a motion to withdraw on

the ground that the appeal is frivolous and fulfills the requirements of Anders, this

court is obligated to undertake an independent examination of the record. See

Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v. State,

904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no pet.). Only then may

we grant counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S. 75, 82–

83, 109 S. Ct. 346, 351 (1988).

      We have carefully reviewed the record and counsel’s brief, and we agree

with counsel that this appeal is wholly frivolous and without merit; we find nothing

in the record that might arguably support the appeal. See Bledsoe v. State, 178
S.W.3d 824, 827–28 (Tex. Crim. App. 2005); see also Meza v. State, 206 S.W.3d
2
684, 685 n.6 (Tex. Crim. App. 2006). Accordingly, we grant counsel’s motion to

withdraw and affirm the trial court’s judgment.

                                                  PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: October 27, 2016




                                         3